Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                       Detailed Action
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


   Claim(s) 1, 3, 5, 7, 10 and 13 is/are rejected under 35 U.S.C. 102 a(1) as being anticipated by Wu USP 8,355,529.

     With respect to claim 1, Wu teaches a method (see figure 5) for estimating  the 3D pose of an object, see col. 5, lines 25-30 and lines 60-67.
  Wu teaches using a computer system (image processing shown by figure 1). Wu teaches acquiring input image data which includes a moving object, see col. 5, lines 10-15 and 33-42.  Wu teaches estimating (via estimation portion 5), see col. 6, lines 9-19  for obtaining location information about each joint of a plurality of joints of an object in an image using a prediction model pretrained (col. 7, lines 16-20) for a plurality of joints of the object.  Wu teaches generating, see col. 7, lines 45-57 animation data which represents movement of the object based on estimation information. 

     With respect to claim 3,  Wu teaches generating a virtual character, see figures 2B, 2C and 2E, which mimic the movement of the object, illustrated by figures 2A and 2D,  by mapping the plurality of joints of the object to the virtual character  2B. 2C and 2E.

     With respect to claim 5, Wu teaches  a reliability evaluation portion 7 that estimates the location information  of projection positions (u,v)  from  position (x, y, z), wherein  the reliability evaluation portion 7 corrects the  location information, see para. 6, lines 32-39.

      With respect to claim 7, Wu teaches  an estimated location information in 3D  coordinates (see parallax image (UV, depth) 32, col. 7, line 42 – 53) of each joint.

     With regard to claim 10, Wu teaches a laser range finder for calculating the global location information  of the object from the position of the camera, see col. 5, lines 35-43. 

    With respect to claim 13, Wu teaches a camera for acquiring an image, such as of a person, with a plurality of joints so that each joint is a partial image of the entire image, see col. 5, lines 32-67. The estimation  of the location information is done for each joint which is a partial image of the entire object. See col.7, lines 42-53.
 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

     Claim(s) 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (U.S.P. 8,355,529) in view of WO2019111932 Makoto.

     With respect to claim 15, Wu seems to suggest, according to claim 10, that the invention of Wu is directed to a non-transitory computer readable instruction.  However, the examiner could not find the specific recitation of a memory with programing in the specification of Wu.  Assuming that Wu does not have show sufficient structure for the non-transitory medium,  Makoto teaches a model learning apparatus that recognizes an object from movement. Makoto teaches generation of a movement trajectory data with error and at least movement of a certain object using learning data created based on the movement trajectory . Makoto teaches a processor 1501 for reading various software programs stored in a non-volatile storage device 1503 and a memory 1502 for storing software programs for recognizing  the movements of objects. 
Since Wu and Makoto are directed to determining the movement of objects, the purpose of using a memory to store software to be used by a processor, would have been recognized by Wu as set forth by Makoto. It would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the invention of Wu so that identification of the movement of an object  in Wu uses  a processor and software as set forth by Makoto. 

     With  respect to claim 16,  Wu teaches a  computer processing system illustrated by figure 1, the system  estimates the 3D pose of an object, see col. 5, lines 25-30 and lines 60-67.  Wu teaches acquiring input image data which includes a moving object, see col. 5, lines 10-15 and 33-42.  Wu teaches estimating (via estimation portion 5), see col. 6, lines 9-19  for obtaining location information about each joint of a plurality of joints of an object in an image using a prediction model pretrained (col. 7, lines 16-20) for a plurality of joints of the object.  Wu teaches generating, see col. 7, lines 45-57 animation data which represents movement of the object based on estimation information. 

     Wu seems to suggest, according to claim 10, that the invention of Wu is directed to a non-transitory computer readable instruction.  However, the examiner could not find the specific recitation of a memory with programing in the specification of Wu.  Assuming that Wu does not have show sufficient structure for the non-transitory medium,  Makoto teaches a model learning apparatus that recognizes an object from movement. Makoto teaches generation of a movement trajectory data with error and at least movement of a certain object using learning data created based on the movement trajectory . Makoto teaches a processor 1501 for reading various software programs stored in a non-volatile storage device 1503 and a memory 1502 for storing software programs for recognizing  the movements of objects. 
Since Wu and Makoto are directed to determining the movement of objects, the purpose of using a memory to store software to be used by a processor, would have been recognized by Wu as set forth by Makoto. It would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the invention of Wu so that identification of the movement of an object  in Wu uses  a processor and software as set forth by Makoto. 


                 Claims Objected To As Containing Allowable Matter

     Claims 2, 4, 6-9, 11, 12 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

                                                       Claims Allowed

Claims 17-19 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME GRANT II whose telephone number is (571)272-7463. The examiner can normally be reached M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROME GRANT II/Primary Examiner, Art Unit 2664